Name: Commission Regulation (EEC) No 3718/87 of 11 December 1987 fixing, for 1988, the quotas for imports into Portugal of certain pigmeat products from third countries and certain detailed rules for the application thereof
 Type: Regulation
 Subject Matter: animal product;  Europe;  cooperation policy;  tariff policy
 Date Published: nan

 12. 12. 87 Official Journal of the European Communities No L 349/23 COMMISSION REGULATION (EEC) No 3718/87 of 11 December 1987 fixing, for 1988 , the quotas for imports into Portugal of certain pigmeat products from third countries and certain detailed rules for the application thereof THE COMMISSION OF THE EUROPEAN COMMUNITIES, pigmeat products from third countries, shall be as shown in the Annex hereto. Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3797/85 of 20 December 1985 laying down detailed rules con ­ cerning quantitative restrictions on imports into Portugal from third countries of certain agricultural products subject to the system of transition by stages ('), and in particular Article 3 thereof, Whereas the quotas for 1987 for imports into Portugal of certain pigmeat products from third countries are set out in the Annex to Commission Regulation (EEC) No 3802/86 (2) ; whereas Article 3 of the said Regulation lays down a minimum annual rate of progressive increase of the quotas of 10 % during the first stage ; whereas this increase still reflects market needs ; whereas the quotas for 1988 should be fixed ; Whereas, to ensure proper management of the quotas, the applications for import authorizations should be subject to the lodging of a security ; whereas provision should also be made for the quotas to be staggered over the year ; Whereas provision should be made for Portugal to communicate information to the Commission on the application of the quotas ; Whereas this Regulation replaces Regulation (EEC) No 3802/86 ; whereas the said Regulation should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 2 1 . The Portuguese authorities shall issue import auth ­ orizations so as to ensure a fair allocation of the available quantity between the applicants. The quotas shall be staggered over the year as follows :  40 % during the period from 1 January to 30 April 1988 ,  60 % during the period from 1 May to 31 December 1988 . 2. Applications for import authorizations shall be subject to the lodging of a security which shall be released under the conditions defined by the Portuguese auth ­ orities once the goods have been effectively imported. Article 3 The minimum rate of progressive increase of the quota shall be 10 % at the beginning of each year during the first stage . The increase shall be added to each quota and the subse ­ quent increase shall be calculated on the basis of the total figure obtained. Article 4 The Portuguese authorities shall communicate to the Commission the measures which they adopt for the appli ­ cation of Article 2. They shall transmit, not later than the 1 5th of each month, the following information on each of the products in respect of which import authorizations have been issued in the preceding month :  the quantities covered by the import authorizations issued, by country of provenance,  the quantities imported, by country of provenance. Article 5 Regulation (EEC) No 3802/86 is hereby repealed. Article 6 This Regulation shall enter into force on 1 January 1988 . HAS ADOPTED THIS REGULATION : Article 1 The quotas for 1988 that Portugal may apply pursuant to Article 280 of the Act of Accession, to imports of certain (') OJ No L 367, 31 . 12. 1985, p. 23. 0 OJ No L 352, 13 . 12. 1986, p . 28 . No L 349/24 Official Journal of the European Communities 12. 12. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1987. For the Commission Frans ANDRIESSEN Vice-President 12. 12. 87 Official Journal of the European Communities No L 349/25 ANNEX (tonnes) CN code Description Quotafor 1988 0103 0103 10 00 ex 0103 91 0103 91 10 ex 0103 92 0103 92 11 0103 92 19 Live swine :  Pure-bred breeding animals  Other :   Weighing less than 50 kg :    Domestic species   Weighing 50 kg or more :    Domestic species :     Sows having farrowed at least once, of a weight of not less than 160 kg     Other &gt; 22 i 0203 ex 0203 1 1 0203 11 10 ex 0203 12 0203 12 11 0203 12 19 ex 0203 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 ex 0203 21 0203 21 10 ex 0203 22 0203 22 1 1 0203 22 19 ex 0203 29 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 0203 29 59 Meat of swine, fresh, chilled or frozen :  Fresh or chilled :   Carcases and half-carcases :    Of domestic swine   Hams (legs), shoulders and cuts (parts) thereof, with bone in :    Of domestic swine :     Legs and parts thereof     Shoulders and parts thereof   Other :    Of domestic swine :     Fore-ends and parts thereof     Loins and parts thereof     Bellies (streaky) and parts thereof     Other :      Boneless      Other  Frozen :   Carcases and half-carcases :    Of domestic swine   Hams (legs), shoulders and cuts (parts) thereof, with bone in :    Of domestic swine :     Legs and parts thereof     Shoulders and parts thereof   Other :    Of domestic swine :     Fore-ends and parts thereof     Loins and parts thereof     Bellies (streaky) and parts thereof     Other :      Boneless      Other 1 \ 4 008 No L 349/26 Official Journal of the European Communities 12. 12. 87 (tonnes) CN code Description Quotafor 1988 0206 ex 0206 30 0206 30 21 0206 30 31 ex 0206 41 0206 41 91 ex 0206 49 0206 49 91 ex 1501 00 1501 00 19 Edible offal of bovine animals, swine, sheep, goats, horses, asses, mules or hinnies, fresh, chilled or frozen :  Of swine, fresh or chilled :   Other :    Of domestic swine :     Livers     Other  Of swine, frozen :   Livers :    Other :     Of domestic swine   Other :    Other :     Of domestic swine Lard ; other pig fat and poultry fat, rendered, whether or not pressed or solvent-extracted :  Lard and other pig fats :   Other \ 377 32